Citation Nr: 0935159	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to an evaluation in excess of 20 percent 
disabling for chondromalacia, right knee.  

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for OS trigonum, left ankle.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

All issues, other than whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a left knee disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In December 1999, the RO disallowed a claim for service 
connection for a left knee disability and informed the 
Veteran of that decision and his appellate rights that same 
month; the Veteran did not appeal that decision.  

2. Evidence added to the claims file since the December 1999 
disallowance, that is not cumulative or redundant of evidence 
previously of record, raises the reasonable possibility of 
substantiating the claim for service connection for a left 
knee disability.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision, in which the RO 
disallowed a claim for service connection for a left knee 
disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received since the 
December 1999 rating decision in which the RO disallowed 
service connection for a left knee disability and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may also be established if the claimed 
disability was caused or aggravated by a disability for which 
service connection has already been established.  38 C.F.R. § 
3.310 (2008).  This is referred to as "secondary service 
connection."  

In a November 1991 rating decision, the RO denied service 
connection for a disability of the Veteran's left knee.  
Copies of that decision and of his appellate rights were 
mailed to the Veteran in February 1992.  Because the Veteran 
did not initiate an appeal within one year of February 1992, 
the decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

In a December 1999 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a left knee disability.  
Copies of that decision and of his appellate rights were 
mailed to the Veteran that same month.  Because the Veteran 
did not initiate and appeal of that decision within one year 
of December 1999, the decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims and hereinafter the Court) has clarified that, with 
respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). 
Rather, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

In the November 1991 rating decision, an RO denied service 
connection for patellofemoral pain syndrome and 
chondromalacia of the Veteran's left knee.  As to the 
diagnosed patellofemoral pain syndrome, the RO stated that 
this condition was not recognized as a disability of VA 
compensation benefits.  As to chondromalacia, the RO 
determined that the Veteran had this condition prior to entry 
into service and that it had not been shown that the 
condition was aggravated during service.  

Prior December 1999, the Veteran had indicated only that his 
left knee disability was directly related to service.  

Of note, VA treatment records from September 2003 contain a 
statement indicating that this Veteran is a registered nurse.  
The Veteran specifically informed VA, in his March 2008 
Notice of Disagreement, that he is a registered nurse.  This 
is evidence that this Veteran's opinion as to medical matters 
is itself competent evidence.  During the April 2009 Board 
hearing the Veteran testified to the effect that he believes 
his left knee problems are due to his right knee disability.  
Hearing transcript at 2.  He also again reported that VA 
physicians have told him that his left knee and right ankle 
problems are due to an altered gait resulting from his right 
knee and left ankle disabilities.  Id. at 3-4.  In that 
Notice of Disagreement, the Veteran stated that he had been 
told by VA physicians that his left knee problems are related 
to his right knee disability.  

The Board finds the Veteran's statements to be new and 
material evidence.  Prior to December 1999, there was no 
evidence that the Veteran's left knee problems were related 
to his service connected right knee disability.  At that time 
he had symptoms, in addition to pain, of a left knee 
disability.  For example, April 1999 VA treatment notes 
documents that both of the Veteran's knees were swollen.  
With his statements, the Veteran has provided evidence that 
goes to the reason for the denial of his claim for service 
connection for chondromalacia of his left knee.  This 
evidence raises a reasonable possibility of substantiating 
his claim.  Hence, the claim must be reopened.  

Although the Board will reopen the Veteran's claim for 
service connection for a left knee disability, the Board does 
not have sufficient evidence before it to decide if service 
connection is warranted.  This issue must be remanded for 
additional development.  

Finally, regarding the duties to assist and notify, in the 
event that any defect in notice or assistance is found, the 
Board emphasizes that, given that the only matter decided 
here is entirely favorable to the Veteran, such defect does 
not result in any prejudice to the Veteran.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
disability is reopened.  To that extent only, the appeal is 
granted.  


REMAND

During the Board hearing, the Veteran pointed to the August 
2008 Statement of the Case in which the RO stated that there 
was no additional loss of motion of his right knee and left 
ankle with repetitive use.  Hearing transcript at 18.  These 
findings were recorded in the report of the February 2008 VA 
examination.  The Veteran testified that [t]here was no 
repetitive use during the exam.  I went in. I sat down.  She 
did the exam."  Id.  

After the undersigned explained that the RO's reference, in 
the August 2008 Statement of the Case, to no additional loss 
of motion due to repetitive use was based on the February 
2008 examination, the Veteran stated "well there's 
falsification of records somewhere then."  Id. at 19.  He 
went on to testify as follows:  

Because that's my main concern.  It 
states here, there was no additional 
motion loss with repetitive use.  That 
was not evaluated.  I mean there was no 
repetitive use.  She didn't have me 
walking around.  She didn't have me doing 
squats or leg lifts or anything like 
that, so there's no way that they could 
evaluate whether there was additional 
motion loss with repetitive use.  And 
that statement needs to be removed form 
there.  I mean, this is the main issue 
here.  

Id.  

Additionally, the Veteran stated in his September 2008 
Substantive Appeal as follows:  

After repetitive use, such as working or 
walking long distances, I do experience 
ankylosis of all four extremities yet the 
examiner was unable to evaluate this 
because there was no repetitive use just 
prior to the examination.  Additionally, 
the examiner did not use any measuring 
tools to evaluate the range of motion.  

VA regulations and case law provide that the loss of function 
caused by a musculoskeletal disability is significant in 
determining the appropriate disability rating.  See 38 C.F.R. 
§ 4.40 and § 4.45; see also DeLuca v. Brown, 8 Vet.  App. 
202, 207-08 (1995).  In particular, with regard to pain on 
use, § 4.40 states in pertinent part as follows:  

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.46 states that "[t]he use of a goniometer in 
the measurement of limitation of motion is indispensable in 
examinations conducted with the Department of Veterans 
Affairs."  


The Veteran's testimony raises two points that should be 
addressed on remand:  

First, another examination must be conducted that 
includes measurement of the Veteran's range of motion 
after reasonable repetitive use and note any pain or 
weakness after such use and at what point in the range of 
motion that such pain or weakness occurs.  

Second, during this examination, range of motion 
measurements must be measured with a goniometer as is 
required by VA regulations and the examiner should note 
that this was accomplished.  

The Veteran also contends that he suffers left knee and right 
ankle disabilities that are the result of his service-
connected right knee disability.  He has reported symptoms of 
a current disability of the left knee and right ankle.  On 
remand, VA must afford the Veteran an examination of is left 
knee and right ankle and obtain a medical opinion as to 
whether the Veteran has a disability of either joint and 
whether such is more likely than not either caused or 
aggravated by his service connected disabilities of the lower 
extremities.  

Additionally, the Board must consider all theories of 
entitlement reasonably raised by the record.  See Robinson v. 
Mayfield, 21 Vet. App. 545, 552 (2008).  Service treatment 
records include a report from prior to entrance into service 
that the Veteran had undergone surgery of his left knee in 
1985 and that his "left knee will swell up and pain."  This 
report is signed by a physician.  This surgery was noted on 
his report of medical examination at enlistment into service.  

A March 27, 1991 service treatment entry indicates that the 
Veteran had pain of both knees for 2 years.  An April 11, 
1991 entry provides that the Veteran had full range of motion 
for both knees but difficulty standing for long periods and 
that he was uncomfortable in full flexion.  An undated 
typewritten Medical Board Report includes an entry under 
SOCIAL AND FAMILY HISTORY as follows:  "He had no problems 
with his left knee until he had surgery on the right knee and 
began favoring his left knee following surgery."  A 
September 1991 Report of Medical Examination indicates that 
the Veteran had bilateral chondromalacia.  

This raises the question as to whether the Veteran's 
preexisting left knee disability was aggravated during his 
active service and whether a left knee disability unrelated 
to the left knee condition present prior to service had onset 
during service.  Complicating this matter is his testimony 
during the April 2009 Board hearing that he first began 
having problems with his left knee approximately 10 years 
prior to that Board hearing.  Hearing transcript at 3.  

In short, on remand competent and probative evidence must be 
obtained, via an examination and medical opinion, so that a 
decision can be arrived at as to whether service connection 
is warranted for a right knee and left ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his right and left ankles 
and right and left knees.  The claims file 
and a copy of this REMAND must be made 
available to the examiner, the examiner 
must review the claims file and the 
examiner must annotate the examination 
report as to whether he or she did review 
the claims file.  All opinions rendered 
must be supported by a meaningful 
rationale.  Recitation of facts and 
conclusions without a rationale does not 
constitute an adequate opinion.  

The examiner is asked to address the 
following:  

(a)  Identify all disorders of the 
Veteran's left knee and right ankle (if 
any).  

(b)  Provide an opinion as to the 
following:

(i)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the disorder of the 
Veteran's left knee described in the 
June 6, 1988 service treatment note 
underwent a permanent increase in 
severity during the Veteran's active 
service.  And, if so, whether or not 
such increase in severity was due 
solely to the natural progress of the 
disorder.  

(ii)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran currently 
has a disorder of the left knee, other 
than that referred to in the June 6, 
1988 note, which had onset during his 
active service.  

(iii)  Whether it is as likely as not 
(a 50 percent or greater probability) 
that any current disorder of the 
Veteran's left knee was caused by his 
service connected right knee disability 
and/or his service connected left ankle 
disability.  

(iv)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current disorder 
of the Veteran's left knee was 
aggravated (permanently worsened beyond 
its natural progression) due to his 
service connected right knee disability 
and/or his service connected left ankle 
disability.  

(v)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current disorder 
of the Veteran's right ankle was caused 
by his service connected right knee 
disability and/or his service connected 
left ankle disability.  

(vi)  Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current disorder 
of the Veteran's right ankle was 
aggravated (permanently worsened beyond 
its natural progression) due to his 
service connected right knee disability 
and/or his service connected left ankle 
disability.  

(c)  Provide results of examination of the 
severity of disability of the Veteran's 
right knee and left ankle disabilities.  
All range of motion measurements must be 
conducted using a goniometer and the 
examiner must annotate the examination 
report as to whether he or she did indeed 
measure all motion with a goniometer.  In 
addition to the standard examination 
report, the examiner is asked in 
particular to accomplish the following:  

(i)  The examination must include 
measurement of range of motion 
following repetitive use of the right 
knee and left ankle and the examiner 
should state in the report how range of 
motion on repetitive use was 
determined, i.e. describe the 
repetitive use.  

(ii)  The examiner must report whether 
or not there was any decrease in 
function, such as further limitation of 
motion due to repetitive use, shown by 
weakness or observable pain on motion, 
such report to state the point, in 
degrees, where such loss of function 
due to pain or weakness occurred.  If 
there is evidence of flare-ups, the 
examiner should report such and report 
the resulting decrease in function, in 
degrees of range of motion and/or 
lateral instability or recurrent 
subluxation, due to the flareups.  

(iii)  The examiner is asked to include 
in the report whether there is evidence 
of disuse of the Veteran's right knee 
and/or left ankle, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the 
like.  

(iv)  The Veteran, who has reported 
that he is a registered nurse, has 
stated that he experiences ankylosis of 
all four extremities with repetitive 
use.  The examiner is asked to state 
whether the Veteran does indeed 
experience "ankylosis", as that term 
is understood in medicine and VA 
regulations, of his right knee or left 
ankle with repetitive use.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


